DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to the RCE filed on 10/30/2020. Claims 1-4, 6-8, 11-17, 19-22 and 25-27 are pending in the application. Claims 1-4, 6-8, 11-17, 19-22 and 25-27 have been rejected as set forth below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “225” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“170” (a shaft receiver mechanism). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both the “T-bar” and “tilt actuator” in Fig. 1, and reference character “315” has been used to designate both “height adjustment actuator” and “each end of an attachment bar” in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Specification
The disclosure is objected to because of the following informalities: the reference character “230” in the specification (and the drawings, see above), has been used to designate both a tilt actuator and a T-bar (see pages 15-16 of the specification). Furthermore, the phrase “170 mechanism 170” in line 7 of page 15 of the specification, needs to be changed to “mechanism 170”. Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a shaft receiver mechanism”: The specification on pages 4-5, recites: “Further, preferably the shaft receiver mechanism further includes a tilt mechanism and a tilt actuator, such that when the tilt actuator is actuated, the tilt of the chair frame may be adjusted with respect to the base”. As such, the limitation “shaft receiver mechanism” has been examined according to the structures recited in the specification. 

Claim Objections
Claim 26 is objected to because of the following informalities:  the phrase “at last one anchor” in line needs to be changed to “at least one upper anchor”, and the phrase “at least one anchor knob” in line 7 needs to be changed to “at least one upper anchor knob”.  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 11-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, lines 6-7 recites: “a shaft extending from a bottom side of the seat frame; a base disposed at a bottom end of the shaft”. According to this limitation, it appears that the shaft is separate from the base. However, according to the applicant’s A base 80 is fixed with a lower end of the seat frame 50 and is adapted to support the exercise chair 10 on a support surface 15, such as a floor (FIG. 1). The base 80 has at least one lower anchor knob 61 projecting away therefrom and/or at least one anchor aperture 64 traversing through a top 189 of the base leg 180 (Fig. 4). Preferably the base 80 includes a central vertical shaft 160 fixed at a top end 168 thereof with a shaft receiver 170 mechanism 170 fixed with the lower end 59 of the seat frame 50. A lower end 162 of the central vertical shaft 160 terminates in a plurality of base legs 180 projecting downwardly away therefrom, each base leg 180 adapted for contacting the support surface 15 at a distal end 188 thereof. Each base leg 180 preferably includes a wheel 19, such that the exercise chair 10 may be rolled along the support surface 15”. As a result, according to the specification, the (central vertical) shaft appears to be part of the base and not a separate component. Furthermore, according to the specification the base also includes at least one lower anchor knob 61 and according to Fig. 1, aside from anchor knobs (61) that are on the base legs, there are lower anchor knobs (61) on the central shaft. As such, this limitation “a base disposed at a bottom end of the shaft”, (whereby according to the claim, the shaft is separate from the base), is considered New matter. Further clarification and appropriate corrections are respectfully requested. Claims 2-4, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO 03/103455 A1) in view of Rice (US 5,044,633) and Sims (US 6,764,433 B1).
Regarding claim 1, Popovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown below) fixed at a lower end thereof with a back end of a seat frame (as shown below), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge of the back support frame and the seat frame and projecting laterally away from the back support frame and the seat frame (Figs. 2-3); a shaft extending from a bottom 


[AltContent: textbox (Base
(darkened portions in this figure are considered the base, including the base legs))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Seat frame)][AltContent: arrow][AltContent: textbox (Back support frame)]
    PNG
    media_image1.png
    565
    406
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    595
    626
    media_image2.png
    Greyscale




Regarding claim 1, Rice teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame fixed at a lower end thereof with a back end of a seat frame (Figs. 1-2), a shaft (as shown below or 164) extending from a bottom side of the seat frame (Figs. 1-3), a base (as shown below) disposed at a bottom end of the shaft, the base adapted to support the exercise chair on a support surface (Fig. 3, when the chair is at its highest height, the base is disposed at a bottom end of the shaft. Furthermore, as much as applicant has shown the base being disposed at a bottom end of the shaft, Rice is also teaching such limitation), the base having at least one lower anchor knob projecting linearly away therefrom (as shown below, the lower anchor knob is projecting linearly away from the base). 
[AltContent: textbox (shaft)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Base
(darkened portion is considered the base))][AltContent: arrow][AltContent: textbox (Lower knob)]
    PNG
    media_image3.png
    424
    545
    media_image3.png
    Greyscale




Popovic as modified by Rice is silent about at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob; whereby with the person seated in the chair and the chair resting on the support surface, the at least one resistance band can be fixed with any of the at least one upper anchor knob and at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band.
Regarding claim 1, Sims teaches an exercise apparatus comprising: a back support frame (12) including at least one upper anchor knob (22/27), at least one elastomeric resistance band (18) adapted for selective fixing with any of the at least one upper anchor knob (22/27) and the at least one lower anchor knob (Fig. 1) so that the person can exercise by pushing and/or pulling the at least one resistance band fixed to a selected anchor knob (col. 2 lines 17-32, please note that upon modifying Popovic’s invention in view of Rice with the elastic resistance band of Sims, when the person seated in the chair (of Popovic) and the chair resting on the support surface (Figs. 1-2 of Popovic), the at least one resistance band (as taught by Sims) can be fixed with any of the at least one upper anchor knob (of Popovic) and at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice with at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band fixed to a selected anchor knob as taught by Sims in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair. 

Regarding claim 3, Popovic as modified by Rice and Sims teaches wherein the shaft includes a central vertical shaft fixed at a top end thereof with a shaft receiver mechanism (Popovic: i.e. 14-18, Figs. 2-4) fixed with the lower end of the seat frame, a lower end of the central vertical shaft terminating in a plurality of base legs projecting downwardly away therefrom, each base leg adapted for contacting the support surface at a distal end thereof (Popovic: Figs. 2-4, pg. 2 lines 21-31; Rice: Figs. 1-3).  
Regarding claim 4, Popovic as modified by Rice and Sims teaches wherein the at least one elastomeric resistance band (Sims: 18) includes at least one aperture or slot (Sims: at 42) adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob (Sims: Figs. 1-2).   
Regarding claim 6, Popovic as modified by Rice and Sims teaches wherein a top side of the back support frame further includes an extendible first T-bar (Rice: 32 with 64 and 66) having two opposing ends (Rice: Fig. 2), each terminating at a T-bar anchor 
Regarding claim 7, Popovic as modified by Rice and Sims teaches wherein a front side of the seat frame (Rice: as shown below) further includes an extendible second T-Bar (Rice: 140) having two opposing ends, each terminating at a T-bar anchor knob (Rice: 150/152) or anchor aperture, the second T-bar positionable between a retracted position and an extended position in front of the seat frame (Rice: Fig. 2).
Regarding claim 8, Popovic as modified by Rice and Sims teaches wherein the second T-bar is pivotally attached to the seat frame, such that when the second T-bar is in the extended position, the second T-bar may rotate (Rice: at the pivot points) between a raised position and a lowered position (Rice: Fig. 1-2).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pivot points)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seat frame)]
    PNG
    media_image4.png
    815
    594
    media_image4.png
    Greyscale


Regarding claim 11, Popovic as modified by Rice and Sims teaches wherein each of the at least one upper anchor knob (Popovic: 6) and the at least one lower anchor knob includes a threaded shaft (Popovic: 5) for screwing into a threaded receiver of either one of the back support frame and the seat frame or of the base (Popovic: Fig. 5, pg. 2 lines 3-4).  
Regarding claim 15, Popovic as modified by Rice and Sims teaches further including at least two resistance bands (Sims: 18) and an attachment bar (Sims: 48) 
Regarding claim 21, Popovic as modified by Rice and Sims teaches wherein at least one of the at least one upper anchor knob and the at least one lower anchor knob includes a capped knob with a waist around which a hook of one of the at least one elastomeric resistance band may be engaged (Popovic: 6, Fig. 5; Sims: 22/27, Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic as modified by Rice and Sims as applied to claim 1 above, and further in view of Benden (US 2014/0084646 A1).
Popovic as modified by Rice and Sims is silent about at least one cushion or cover covering at least a portion of at least one of the back support and seat frames.  
Regarding claim 2, Benden teaches a chair for a person comprising: a chair frame that includes a back support frame (22) fixed at a lower end thereof with a back end of a seat frame (20/21) further including at least one cushion or cover (30) covering at least a portion of at least one of the back support and seat frames (Figs. 1A-3B).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice and Sims with at least one cushion or cover covering at least a portion of at least one of the back support and seat frames as taught by Benden in order to protect the chair against wear and tear and dirt, thereby provide a more durable chair for the user. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic as modified by Rice and Sims as applied to claim 1 above, and further in view of Gilbert (US 4,597,605).
Popovic as modified by Rice and Sims is silent about a removable case selectively fixable with the seat frame, the removable case having a selectively openable side that allows access to an internal storage volume, the case further including a handle on an exterior of the case, the case further including a plurality of anchor knobs projecting away therefrom and/or a plurality of anchor apertures therein.  
Regarding claim 20, Gilbert teaches a removable case (10 including 18 and 20) selectively fixable with the seat frame (Figs. 1-2), the removable case having a selectively openable side (at 22) that allows access to an internal storage volume (Fig. 2), the case further including a handle (38, 40) on an exterior of the case (Figs. 1-2 and 4), the case further including a plurality of anchor knobs projecting away therefrom and/or a plurality of anchor apertures (34, 36) therein (Figs. 1-2 and 4-5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice and Sims with a removable case selectively fixable with the seat frame, the removable case having a selectively openable side that allows access to an internal storage volume, the case further including a handle on an exterior of the case, the case further including a plurality of anchor knobs projecting away therefrom and/or a plurality of anchor apertures therein as taught by Gilbert in order to provide the user with comfort when the chair is being used for other purposes or by different users. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic as modified by Rice and Sims as applied to claim 1 above, and further in view of Kaye et al. (US 2015/0126345 A1). 
Popovic as modified by Rice and Sims is silent about wherein at least one of the at least one upper anchor knob and the at least one lower anchor knob includes an outwardly-projecting loop through which a hook of one of the at least one elastomeric resistance band may be engaged.  
Regarding claim 22, Kaye teaches at least one anchor knob (172), wherein the at least one anchor knob (172) includes an outwardly-projecting loop (182) through which a hook (402) of one of the at least one elastomeric resistance band (of 400) may be engaged (Fig. 35, please note that upon modification of Popovic’s invention as modified by Rice and Sims with the features of Yang, one of the at least one upper anchor knob and the lower anchor knob (of Popovic) would include the outwardly-projecting loop (as taught by Kaye)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice and Sims wherein at least one of the at least one upper anchor knob and the at least one lower anchor knob includes an outwardly-projecting loop through which a hook of one of the at least one elastomeric resistance band may be engaged as taught by Kaye in order to enable a user connect various types of equipment to the chair and also to use the loop as a handle to (further) facilitate turning the knob when needed. 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO 03/103455 A1) in view of Rice (US 5,044,633) and Pagani (US 4,373,716).
Regarding claim 1, Popovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown below) fixed at a lower end thereof with a back end of a seat frame (as shown below), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge of the back support frame and the seat frame and projecting laterally away from the back support frame and the seat frame (Figs. 2-3); a shaft extending from a bottom side of the seat frame (as shown below); a base (as shown below) disposed at a bottom end of the shaft (Figs. 2-3), the base adapted to support the exercise chair on a support surface (Figs. 2-3, also please note that as much as applicant has shown the base being disposed at a bottom end of the shaft, Popovic also teaches such limitation), wherein the at least one upper anchor knob or the at least one lower anchor knob is removably attached to an extension tube (3) extending from the side edge of one of the chair frame (Fig. 5).  


[AltContent: textbox (Base
(darkened portions in this figure are considered the base, including the base legs))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Seat frame)][AltContent: arrow][AltContent: textbox (Back support frame)]
    PNG
    media_image1.png
    565
    406
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    595
    626
    media_image2.png
    Greyscale



Popovic is silent about the base having at least one lower anchor knob projecting linearly away therefrom.
Regarding claim 1, Rice teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame fixed at a lower end thereof with a back end of a seat frame (Figs. 1-2), a shaft (as shown below or 164) extending from a bottom side of the seat frame (Fig. 3), a base (as shown below) disposed at a bottom end of the shaft, the base adapted to support the exercise chair on a support surface (Fig. 3, when the chair is at its highest height, the base is disposed at a bottom end of the shaft. Furthermore, as much as applicant has shown the base being disposed at a bottom end of the shaft, Rice is also teaching such limitation), the base having at least 
[AltContent: textbox (shaft)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Base
(darkened portion is considered the base))][AltContent: arrow][AltContent: textbox (Lower knob)]
    PNG
    media_image3.png
    424
    545
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention wherein the base having at least one lower anchor knob projecting linearly away therefrom as taught by Rice in order to enable for a user manually adjust the height of the chair as desired while providing a more durable apparatus for the user. 

Popovic as modified by Rice is silent about at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob; whereby with the person seated in the chair and the chair resting on the support surface, the at least one resistance band can be fixed with any of the at least one upper anchor knob and at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band fixed to a selected anchor knob as taught by Pagani in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair. 

Regarding claim 16, Popovic as modified by Rice and Pagani teaches the chair further including at least two resistance bands (Pagani: 24, 26, Figs. 1-2), each having a central curved handle (Pagani: 40, 42, Fig. 2), whereby opposing ends of each resistance band of the at least two resistance bands are configured to be fixed with the .

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Popovic (WO 03/103455 A1) in view of Rice (US 5,044,633) and Burns (US 2011/0207585 A1).
Regarding claim 1, Popovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown below) fixed at a lower end thereof with a back end of a seat frame (as shown below), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge of the back support frame and the seat frame and projecting laterally away from the back support frame and the seat frame (Figs. 2-3); a shaft extending from a bottom side of the seat frame (as shown below); a base (as shown below) disposed at a bottom end of the shaft (Figs. 2-3), the base adapted to support the exercise chair on a support surface (Figs. 2-3, also please note that as much as applicant has shown the base being disposed at a bottom end of the shaft, Popovic also teaches such limitation), wherein the at least one upper anchor knob or the at least one lower anchor knob is 
[AltContent: textbox (Base
(darkened portions in this figure are considered the base, including the base legs))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Seat frame)][AltContent: arrow][AltContent: textbox (Back support frame)]
    PNG
    media_image1.png
    565
    406
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    595
    626
    media_image2.png
    Greyscale


Popovic is silent about the base having at least one lower anchor knob projecting linearly away therefrom.
Regarding claim 1, Rice teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame fixed at a lower end thereof with a back end of a seat frame (Figs. 1-2), a shaft (164) extending from a bottom side of the seat frame (Fig. 3), a base (as shown below) disposed at a bottom end of the shaft, the base adapted to support the exercise chair on a support surface (Fig. 3, when the chair is at its highest height, the base is disposed at a bottom end of the shaft. Furthermore, as much as applicant has shown the base being disposed at a bottom end of the shaft, 
[AltContent: textbox (shaft)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Base
(darkened portion is considered the base))][AltContent: arrow][AltContent: textbox (Lower knob)]
    PNG
    media_image3.png
    424
    545
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention wherein the base having at least one lower anchor knob projecting linearly away therefrom as taught by Rice in order to enable for a user manually adjust the height of the chair as desired while providing a more durable apparatus for the user. 

Popovic as modified by Rice is silent about at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob; whereby with the person seated in the chair and the chair resting on the support surface, the at least one resistance band can be fixed with 
Regarding claim 1, Burns teaches at least one elastomeric resistance band (2/202) adapted for selective fixing with any of at least one upper anchor knob (8/208) and at least one lower anchor knob (8/208), the at least one resistance band can be fixed with any of the at least one upper anchor knob and at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band (Figs. 2, 12, 13-14 and 16, please note that upon modifying Popovic’s invention in view of Rice with the elastic resistance band of Burns, when the person seated in the chair (of Popovic) and the chair resting on the support surface (Figs. 1-2 of Popovic), the at least one resistance band (as taught by Burns) can be selectively fixed with any of the at least one upper anchor knobs (of Popovic) and at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band in order to perform upper body exercises and therefore provide the user with a multipurpose apparatus).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band fixed to a selected anchor knob as taught by Burns in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair.

.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO 03/103455 A1) in view of Rice (US 5,044,633), Sims (US 6,764,433 B1) and Benden (US 2014/0084646 A1).
Regarding claim 25, Popovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown below) fixed at a lower end thereof with a back end of a seat frame (as shown below), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge thereof and projecting laterally away therefrom (Figs. 2-3); a base (as shown below) fixed with a lower end of the seat frame and adapted to support the exercise chair on a support surface (Figs. 2-3), wherein each of the at least one upper anchor knob (6) is fixed with the side edge of one of the back support frame or the seat frame with an extension tube (3) traversing one of the back support frame or the seat 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seat frame)][AltContent: textbox (Base)][AltContent: textbox (Back support frame)]
    PNG
    media_image1.png
    565
    406
    media_image1.png
    Greyscale

Popovic is silent about the base having at least one lower anchor knob projecting away therefrom.
Regarding claim 25, Rice teaches am exercise chair for a person, comprising: a chair frame that includes a back support frame fixed at a lower end thereof with a back end of a seat frame (Figs. 1-2), a base (14) fixed with a lower end of the seat frame and 
[AltContent: arrow][AltContent: textbox (Lower knob)]
    PNG
    media_image5.png
    272
    448
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention wherein the base having at least one lower anchor knob projecting away therefrom as taught by Rice in order to enable for a user manually adjust the height of the chair as desired while providing a more durable apparatus for the user. 

Popovic as modified by Rice is silent about at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob; and whereby with the person seated in the chair and the chair resting on the support surface, the at least one elastomeric resistance band is configured to be fixed with any of the at least one upper anchor knob and the at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one elastomeric resistance band.
Regarding claim 25, Sims teaches an exercise apparatus comprising: a back support frame (12) including at least one upper anchor knob (22/27), at least one 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice with at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob and the at least one lower anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band fixed to a selected anchor knob as taught by Sims in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair. 

Popovic in view of Rice and Sims is silent about at least one cushion or cover covering at least a portion of at least one of the back support and seat frames.
Regarding claim 25, Benden teaches a chair for a person comprising: a chair frame that includes a back support frame (22) fixed at a lower end thereof with a back 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention in view of Rice and Sims with at least one cushion or cover covering at least a portion of at least one of the back support and seat frames as taught by Benden in order to protect the chair against wear and tear and dirt, thereby provide a more durable chair for the user. 
 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO 03/103455 A1) in view of Sims (US 6,764,433 B1) and Grove (US 20170156501 A1).
Regarding claim 26, Popovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown below) fixed at a lower end thereof with a back end of a seat frame (as shown below), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge of the back support frame and the seat frame and projecting laterally away from the back support frame and the seat frame (Figs. 2-3), a base (as shown below) fixed with a lower end of the seat frame and adapted to support the exercise chair on a support surface (Figs. 2-4). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seat frame)][AltContent: textbox (Base)][AltContent: textbox (Back support frame)]
    PNG
    media_image1.png
    565
    406
    media_image1.png
    Greyscale

Popovic is silent about at least one elastomeric resistance band adapted for selective fixing with the at least one upper anchor knob; whereby with the person seated in the chair and the chair resting on the support surface, the at least one resistance band can be fixed with any of the at least one upper anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band.  
Regarding claim 26, Sims teaches an exercise apparatus comprising: a back support frame (12) including at least one upper anchor knob (22/27), at least one elastomeric resistance band (18) adapted for selective fixing with the at least one upper anchor knob (22/27, Figs. 1-2) so that the person can exercise by pushing and/or pulling the at least one resistance band (col. 2 lines 17-32, please note that upon modifying Popovic’s invention with the elastic resistance band of Sims, when the person seated in the chair (of Popovic) and the chair resting on the support surface (Figs. 1-2 of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention with at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band as taught by Sims in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair. 

Popovic as modified by Sims is silent about the at least one anchor knob having a distal end with an elongated unthreaded outer surface between the distal end and the back support frame or the seat frame to which the at least one anchor knob is attached.
Regarding claim 26, Grove teaches a chair for a person, comprising: a chair frame that includes a back support frame (22 with 86 and 91, Fig. 7), fixed at a lower end thereof with a back end of a seat frame (where 5 is attached to in Fig. 1), the back support frame including at least one upper anchor knob (90, Figs. 6-7) fixed with a side end of the back support frame and projecting laterally away from the back support frame (Figs. 6-7), the at least one upper anchor knob having a distal end with an elongated unthreaded outer surface (as shown above) between the distal end and the back support frame to which the at least one anchor knob is attached (Figs. 6-9, please note that upon modification/substitution of Popovic’s invention/anchor knobs with the knob 
[AltContent: arrow][AltContent: textbox (elongated unthreaded outer surface)]
    PNG
    media_image6.png
    385
    539
    media_image6.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/substitute Popovic’s invention/anchor knobs in view of Sims such that the at least one anchor knob having a distal end with an elongated unthreaded outer surface between the distal end and the back support frame or the seat frame to which the at least one anchor knob is attached as taught by Grove in order to increase the longevity of the elastic band and provide a smoother movement of the bands towards different directions and to potentially lower the cost of manufacturing since a portion of the threaded part will not be used when the 
 
Regarding claim 27, Propovic teaches an exercise chair for a person, comprising: a chair frame that includes a back support frame (as shown above) fixed at a lower end thereof with a back end of a seat frame (as shown above), each of the back support frame and the seat frame including at least one upper anchor knob (6) fixed with a side edge of the back support frame and the seat frame and projecting laterally away from the back support frame and the seat frame (Figs. 2-3); a base (as shown above) fixed with a lower end of the seat frame and adapted to support the exercise chair on a support surface (Figs. 2-4); wherein the at least one upper anchor knob is removably attached to the side edge of one of the chair frame (Fig. 5, pg. 2 lines 3-4).   
Popovic is silent about at least one elastomeric resistance band adapted for selective fixing with the at least one upper anchor knob; whereby with the person seated in the chair and the chair resting on the support surface, the at least one resistance band can be fixed with any of the at least one upper anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band. 
Regarding claim 27,  Sims teaches an exercise apparatus comprising: a back support frame (12) including at least one upper anchor knob (22/27), at least one elastomeric resistance band (18) adapted for selective fixing with the at least one upper anchor knob (22/27, Figs. 1-2) so that the person can exercise by pushing and/or pulling the at least one resistance band (col. 2 lines 17-32, please note that upon modifying 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popovic’s invention with at least one elastomeric resistance band adapted for selective fixing with any of the at least one upper anchor knob so that the person can exercise by pushing and/or pulling the at least one resistance band as taught by Sims in order to enable a user perform upper/lower body exercises and therefore provide the user with a multipurpose chair. 

Popovic as modified by Sims is silent about the at last one anchor knob having a distal end with an elongated unthreaded outer surface between the distal end and the back support frame or the seat frame to which the at least one anchor knob is attached.
Regarding claim 27, Grove teaches a chair for a person, comprising: a chair frame that includes a back support frame (22 with 86 and 91, Fig. 7), fixed at a lower end thereof with a back end of a seat frame (where 5 is attached to in Fig. 1), the back support frame including at least one upper anchor knob (90, Figs. 6-7) fixed with a side end of the back support frame and projecting laterally away from the back support frame (Figs. 6-7), The at least one upper anchor knob having a distal end with an elongated unthreaded outer surface (as shown above) between the distal end and the back 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/substitute Popovic’s invention/anchor knobs in view of Sims such that the at least one anchor knob having a distal end with an elongated unthreaded outer surface between the distal end and the back support frame or the seat frame to which the at least one anchor knob is attached as taught by Grove in order to increase the longevity of the elastic band and provide a smoother movement of the bands towards different directions and to potentially lower the cost of manufacturing since a portion of the threaded part will not be used when the knob reaches the sides (see Fig. 5 of Popovic). Also please note that substituting one type of knob with another type is considered to be held within one ordinary skill in the art since the same function is still being obtained. 


Response to Arguments
Applicant's arguments filed on 10/30/2020 have been fully considered but they are not persuasive. 
Applicant has stated that the reference number “225” has been removed from the drawings, however, no drawings replacement sheets reflecting such change has been provided by the applicant. As such, this drawing objection still stands (see above for further details).
In response to applicant’s arguments regarding claim 1 and that in Rice, the knob is part of a lever for adjusting a telescoping mechanism and is attached to the shaft between the seat and the wheel base, while the amendments to claim 1 provide a lower knob that is actually on the base (which supports the wheel), which is neither taught by Rice, the Examiner respectfully disagrees and would like to mention the followings. As mentioned above, applicant’s original specification, Applicant’s original specification, pg. 15 lines 1-11, recites: “A base 80 is fixed with a lower end of the seat frame 50 and is adapted to support the exercise chair 10 on a support surface 15, such as a floor (FIG. 1). The base 80 has at least one lower anchor knob 61 projecting away therefrom and/or at least one anchor aperture 64 traversing through a top 189 of the base leg 180 (Fig. 4). Preferably the base 80 includes a central vertical shaft 160 fixed at a top end 168 thereof with a shaft receiver 170 mechanism 170 fixed with the lower end 59 of the seat frame 50. A lower end 162 of the central vertical shaft 160 terminates in a plurality of base legs 180 projecting downwardly away therefrom, each base leg 180 adapted for ”. As a result, according to the specification, the (central vertical) shaft appears to be part of the base and not a separate component, as argued by the applicant (Also see applicant’s original claim 3). Furthermore, Fig. 1 also shows the lower anchor knobs (61) being placed on the shaft 160, which is part of the base. With respect to Rice, as shown above, Rice still teaches such limitation where the knob is projecting linearly away from the base (as shown above) (see above for further details). Please note that nowhere in the claim has the applicant recited the lower anchor knob to be on the base legs (which support the wheels) or lower anchor knob projecting linearly away from the base legs. As such, applicant is arguing narrower than claimed. Also note that with respect to newly added limitations of claim 1, Popovic is also still teaches a shaft and a base disposed at a bottom end of the shaft (see above for more details). Applicant’s arguments regarding claim 23 are moot since, claim 23 has been cancelled and the limitations of previous claim 23 has not been placed into any of the other claims including claim 1. 
In response to applicant stating that independent claim 25 should be allowed as this claim is claim 12 rewritten in independent form, the Examiner respectfully disagrees. Claim 25 does not include all of the limitations of claims 1, 2 and 12. As such, the scope of claim 25 is different and has been rejected as set forth above. Please note that since claim 1 has been rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for including new matter, claims 2 and 12 (and all the 
 In response to applicant’s arguments regarding claims 26-27, and that there is no motivation to modify Popovic’s knob to be anything different, including any sort of unthreaded surface, as claimed, as such modification would certainly rely on hindsight gleaned from the instant invention, and that Popovic does not anticipated the use of bands and accordingly, there is no requirement to smooth all of part of the shaft of the bolts, the Examiner respectfully disagrees and would like to mention the followings. Nowhere within the disclosure of the original specification has the applicant recited “unthreaded” outer surface, and as such, nowhere in the specification, has the applicant provided any criticality or any purpose for the knobs to have unthreaded outer surface. As such, it appears that the unthreaded outer surface on the knob is considered a matter of design choice. Also, as mentioned above, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/substitute Popovic’s invention/anchor knobs in view of Sims such that the at least one anchor knob having a distal end with an elongated unthreaded outer surface between the distal end and the back support frame or the seat frame to which the at least one anchor knob is attached as taught by Grove in order to increase the longevity of the elastic band and provide a smoother movement of the bands towards different directions and to potentially lower the cost of manufacturing since a portion of the threaded part (of Popovic) will not be used when the knob reaches the sides (see Fig. 5 of Popovic). Also please note that substituting one type of knob with another type is considered to be held within one ordinary skill in the art since the same function is still In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As mentioned, before, Applicant’s disclosure does not provide any criticality or any purpose for the knobs to have unthreaded outer surface, as it fails to even recite the “unthreaded outer surface”. 
Applicant’s similar arguments regarding the rest of the claims are moot in view of the above provided explanation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784          
             
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784